United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Orlando, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Lennin V. Perez, for the appellant
Office of Solicitor, for the Director

Docket No. 15-1509
Issued: October 28, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 6, 2015 appellant, through her representative, filed a timely appeal from an
April 17, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a traumatic injury in
the performance of duty on April 30, 2014.
FACTUAL HISTORY
On May 1, 2014 appellant, then a 52-year-old transit mail expediter, filed a traumatic
injury claim (Form CA-1) alleging that on April 30, 2014 she injured her neck, back, right leg,
1

5 U.S.C. § 8101 et seq.

both feet, shoulders, and arms, after bending, stooping, walking, and standing all day at work. In
an attached statement, she noted that she had arrived at work that day with pain in her back and
right leg, which became worse over the course of her shift. Appellant’s supervisor noted on the
claim form that appellant had stopped work on May 2, 2014. The employing establishment
controverted continuation of pay, noting that no traumatic injury had been reported and that she
stated she was in pain before arriving at work.
An authorization for examination and/or treatment (Form CA-16), was issued by the
employing establishment on May 1, 2014. The form noted that there was doubt as to whether
appellant’s condition was caused by a traumatic injury in the performance of duty.2
In a duty status report (Form CA-17) dated May 2, 2014, a physician with an illegible
signature noted that appellant should not work for four weeks.
By letter dated May 2, 2014, the employing establishment challenged the entire claim. It
noted that appellant was possibly continuing treatment for a previously denied claim. The
previous claim, under case number xxxxxx478, involved the same bodily members and was
denied by OWCP on May 24, 2014. The employing establishment also noted that while a
supervisor had provided a Form CA-16 to appellant on May 1, 2014 offering to arrange care at
the closest treatment facility, she declined this offer noting that she already had an appointment
with another provider that was approximately 122 miles away.
By letter dated May 8, 2014, OWCP informed appellant of the evidence necessary to
establish her claim. It noted that she had not submitted sufficient factual evidence to establish
that her claimed injuries actually occurred, and further noted that she had not submitted
sufficient medical evidence to establish her claim. OWCP afforded appellant 30 days to submit
additional evidence and to respond to its inquiries.
On May 20, 2014 appellant responded to OWCP’s inquiries. She explained that she had
previous injuries in the performance of duty under other case numbers. Appellant noted that no
one witnessed her injury, and that she did not have a supervisor to whom she could report the
injury on April 30, 2014 until the day afterward, which was her day off. She indicated that she
was in severe pain in her right leg and back, and saw her physician on May 2, 2014.
The employing establishment responded by letter dated May 22, 2014. It noted that
while appellant claimed that there was no supervisor to whom she could report her injury on
April 30, 2014, her work facility was open 24 hours a day and at all times supervisors or
managers were on site. With regard to April 30, 2014, the employing establishment asserted that
there were 7 to 10 supervisors on site at the time.

2

When the employing establishment properly executes a Form CA-16 which authorizes medical treatment as a
result of an employee’s claim for an employment-related injury, the Form CA-16 creates a contractual obligation,
which does not involve the employee directly, to pay for the cost of the examination or treatment regardless of the
action taken on the claim. The period for which treatment is authorized by a Form CA-16 is limited to 60 days from
the date of issuance, unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c); Tracy P. Spillane, 54 ECAB
608, 610 (2003).

2

In a duty status report dated June 3, 2014, Dr. Samy F. Bishai, an orthopedic surgeon,
noted that appellant should not work for six weeks.3 He diagnosed her with lumbar disc
syndrome and cervical disc syndrome.
By decision dated June 18, 2014, OWCP denied appellant’s claim for compensation. It
found that she had not submitted sufficient evidence to establish that the events of April 30, 2014
occurred as she described. OWCP further noted that appellant had not submitted any
rationalized medical evidence linking Dr. Bishai’s diagnoses to any event on April 30, 2014.
By letter dated June 30, 2014, appellant requested an oral hearing before an OWCP
hearing representative. With her request, she submitted another duty status report from
Dr. Bishai dated July 3, 2014. Dr. Bishai noted that appellant could not work more than three
hours per day, no bending or stopping, no lifting more than 15 pounds, and no pushing or
pulling. He included a return to work date of July 7, 2014.
In a letter from the employing establishment dated July 11, 2014, the employing
establishment noted that Dr. Bishai changed appellant’s work status from “no work” to “resume
work with limitations” after denial of the claim.
The hearing was held on February 11, 2015. At the hearing, appellant testified that she
had worked for the employing establishment for 16 years, and that she reported to work on
April 30, 2014 with a pain level of 3 on a scale of 1 to 10. She asserted that, on that date, she
had to ride trucks in and out, and bend down to seal trailers, for her entire shift. Appellant stated
that her injury resulted from performing these tasks. The hearing representative noted that the
diagnoses provided from Dr. Bishai were not the types of diagnoses one would expect from a
one-time event. Appellant’s representative stated that the events of April 30, 2014 exacerbated
appellant’s preexisting conditions and quoted from a report from Dr. Bishai, which was not in
the case record at the time of the hearing. Appellant stated that she had told one of her
supervisors that she was hurt on the date of injury, April 30, 2014, but that this supervisor
ignored her and she went home in pain. The hearing representative held the case record open for
30 days for the submission of additional evidence.
In a report dated May 2, 2014, Dr. Bishai diagnosed appellant with lumbar disc syndrome
with radiculopathy; a herniated lumbar disc at the L4-5 level with bilateral neural foraminal
stenosis; cervical disc syndrome with bilateral radiculopathy; a herniated cervical disc at C3-4
with neural foraminal narrowing; and internal derangement of the right knee, bilateral shoulders,
and bilateral ankles and feet. He opined that in the course of her employment on April 30, 2014,
she suffered these injuries and that “the causal relationship between [appellant’s] injuries and the
symptoms she is having is quite obvious and the causal relationship is definitely established that
[appellant’s] symptoms are directly related to the injury of April 30, 2014 while working as a
transit mail expediter.” Dr. Bishai noted that appellant had suffered previous injuries to her
neck, back, and lower extremities, as well as radicular pain down her shoulders, arms, and legs,
due to an incident that occurred on April 22, 2013. He wrote, “The injury that [appellant]
suffered to her neck and back on April 30, 2014 is an aggravation of these preexisting conditions
3

Dr. Bishai’s Board certification in a medical specialty could not be determined from a search of the databases of
the American Board of Medical Specialties or the American Osteopathic Association.

3

that were also work related. [Appellant] did suffer new injuries that she did not have before
which is the injury to her right knee joint as well as the injury to the shoulders and the painful
condition of her feet which did not exist prior to this injury of April 30, 2014.”
Dr. Bishai related her history of present illness, noting that appellant’s pain level in her
back and her right leg was about a 3 or 4, on a scale of 10, when she arrived at work that day.
He noted that her job required a lot of bending, stooping, walking, and standing. Dr. Bishai
explained that when the tractor trailers and trucks came to the dock, appellant had to take the
seals off which are on the very bottom of the doors and therefore she had to bend and stoop
down to the bottom of the door. When the trucks left, some of them required a seal which again
required that she squat down to put the seal on the bottom of the door. Appellant had to work on
about 18 to 20 trucks on this day and she had to unseal about 6 or 7, affecting her back and
radiating down her right leg and right foot. Her neck and both shoulders and arms had a lot of
pain of about 7 to 8 and the pain in her lower back was all the way up to 9 or 10 going down to
the right leg and both feet. Appellant’s feet started to swell and she had a hard time walking.
She therefore sought medical attention and she filed a claim because of the injuries that she
suffered on that day.
By decision dated April 17, 2015, the hearing representative affirmed OWCP’s June 18,
2014 decision with modification. She found that appellant had submitted sufficient evidence to
establish that the events of April 30, 2014 occurred as described, but that she had not submitted
sufficient evidence to establish a causal relationship between the events of this date and her
diagnosed conditions. The hearing representative noted that Dr. Bishai’s report of May 2, 2014
did not contain a medically rationalized explanation of how appellant’s preexisting conditions
were aggravated by the events of April 30, 2014.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.7
First, the employee must submit sufficient evidence to establish that he or she actually

4

Supra at note 1.

5

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364, 366 (2006).

6

S.P., 59 ECAB 184, 188 (2007); Joe D. Cameron, 41 ECAB 153, 157 (1989).

7

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 5.

4

experienced the employment incident at the time, place, and in the manner alleged.8 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.9
The claimant has the burden of establishing by the weight of reliable, probative, and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.10 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.11
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.12 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and
compensable employment factors.13 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.14
ANALYSIS
OWCP has accepted that appellant’s work activities of April 30, 2014 occurred as
alleged. The Board finds that OWCP correctly denied the claim as the medical evidence
submitted by appellant is insufficient to establish that her work on April 30, 2014 caused or
aggravated her diagnosed medical conditions.
Appellant submitted only one report containing a physician’s opinion as to the cause of
her diagnosed conditions, that of Dr. Bishai dated May 2, 2014. This report does not contain a
medically sound explanation of how the April 30, 2014 event caused or aggravated her
diagnosed conditions. Dr. Bishai offers his understanding of appellant’s explanation of the
events of April 30, 2014 and noted that “the causal relationship is definitely established that
8

D.B., 58 ECAB 464, 466 (2007); David Apgar, 57 ECAB 137, 140 (2005).

9

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734, 737 (2008); Bonnie A. Contreras,
supra note 5.
10

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

11

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

12

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149, 155-56 (2006); D’Wayne Avila,
57 ECAB 642, 649 (2006).
13

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379, 384 (2006).

14

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

5

[appellant’s] symptoms are directly related to the injury of April 30, 2014 while working as a
transit mail expediter.” However, he did not explain how his diagnoses of lumbar disc syndrome
with radiculopathy; a herniated lumbar disc at the L4-5 level with bilateral neural foraminal
stenosis; cervical disc syndrome with bilateral radiculopathy; a herniated cervical disc at C3-4
with neural foraminal narrowing; and internal derangement of the right knee, bilateral shoulders,
and bilateral ankles and feet, were aggravated or caused by the events of April 30, 2014.
Dr. Bishai provided no medical or pathophysiological explanation regarding how these
conditions were caused or aggravated by the events on April 30, 2014. He merely asserted that
they were related and provided appellant’s account of the events on that date.
Medical evidence submitted to support a claim for compensation should reflect a correct
history, and the physician should offer a medically sound explanation of how the claimed work
event caused or aggravated the claimed condition.15 Lacking such an explanation, Dr. Bishai’s
May 2, 2014 report is insufficient to establish a causal relationship between the events of
April 30, 2014 and appellant’s diagnosed conditions.
As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to an April 30, 2014, employment
incident, she has not met her burden of proof to establish a claim.16
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a traumatic
injury in the performance of duty on April 30, 2014.

15

D.D., Docket No. 13-1517 (issued April 14, 2014).

16

The Board notes that the duty status report containing an illegible signature does not constitute competent
medical evidence as the author cannot be identified as a physician. Thus, it is of no probative value. See Merton J.
Sills, 39 ECAB 572, 575 (1988).

6

ORDER
IT IS HEREBY ORDERED THAT the April 17, 2015 decision of the Office of
Workers’ Compensation programs is affirmed.
Issued: October 28, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

